Title: From Thomas Boylston Adams to John Quincy Adams, 28 December 1806
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 28th. December 1806.

The trial of Mr. Selfridge begun on Tuesday last and finished on Friday. I attended nearly the whole time and as it may be some time before the trial will be published, it may be interesting to you to learn some of the particulars from a Spectator. The evidence on the part of the Defendant was opened by Mr: Gore in a very handsome style and the law as applicable to the facts which he expected to prove. More than forty Witnesses were examined during the course of the trial, as it was, after considerable argument, agreed by Counsel to go into an investigation of the origin of the quarrel between Ben Austin and Selfridge. Parker who was alone on the bench inclined to reject every species of evidence anterior to the day, laid in the indictment on which the killing took place, but upon being urged by the Atty Genl and the Counsel for the Defendant agreeing to a full exposure of the whole affair, he admitted the evidence offered.
You have heard the story which Mr: Selfridge himself told after the death of Austin; that he did not fire the pistol until he had received one severe blow over the top of his head and which broke his hat; that he saw a second blow aimed with such violence that he apprehended the most enormous injury from it, and that having no means of avoiding it by retreating or dodging, he used the weapon with which he had armed himself in his own defence. This account was confirmed by the testimony of only one witness who saw and one who heard the blow over the hat—All the other Witnesses who testified as to the blows, saw only the second, which was given so nearly at the instant when the pistol went off, that no one could distinguish which was first. The fact of the first blow was by Mr: Dexter in his argument treated as making no material difference as to the defence, though the Judge in his charge said it seemed to him of some importance, as it made the necessity of self defence greater and might have disabled or rendered the Defendant less capable of defence. There was some contradictory and irreconcileable evidence given in, which without imputation upon the moral character of the Witnesses was taken out of the Case by mutual consent. There was other evidence, particularly that of young Fales the friend and Classmate of Austin which required more charity, to render consistent than could be reasonably indulged. It was a denial and contradiction of what he said to enquiring persons, immediately after the event and what he declared to be fact at old Austin’s house the very Evening it happened. This was set down to the score of agitation and confusion, but it destroyed his credit with the Jury. Benjamin Austin was himself a Witness for the prosecution and his testimony was of a piece with the Editorial department of the Chronicle for twenty years past. I need say no more; but if the measure of my contempt and abhorrence for the character and person of that man had not before been full, I might have found abundant supplies to swell the heap from the polluted mass of his evidence, and the pitiful manner in which he gave it in.
The argument of Mr: Dexter was highly dignified and impressive. The perspicuity of his style and the precision of his method were alike admirable; it stands unrivalled as a specimen of bar eloquence within my observation, though it was not so impetuous nor was the effect so transporting to the feelings of the audience as some harrangues from Hopkinson to which I have listened. But it sunk deep into the mind and the impression will not easily wear off. His exordium was an appeal & exhortation to the Jury to divest themselves of prejudice from whatever source it might be derived; and here he noticed with peculiar emphasis the publications in the Chronicle on the subject of this expected trial. Of the counter statement or appeal to the public by the Defendant, he remarked that tho little in comparison with what had been said and written against him, even that little was too much—On the subject of the posting in the Newspaper, which led to the attack upon the Defendant, without attempting to justify it, he sought some palliation from the nature of the slanders which had been propagated against the professional character of his client; and dwelt with great and glowing animation upon the stigma affixed to a charge of being a Common barrstor, in the mind of every true spirited Lawyer. If I am not deceived this part of his address will be selected as the most eloquent. As it would be a greater effort of genius to make a faithful analysis of this Address than I feel myself competent to exert, I must desist from further allusion to it, lest I should lessen the satisfaction you may expect from its perusal—It took up three hours in delivery and as a contrast with the speech of the Atty Genl which consumed nearly three hours and an half, it is only necessary to remark that no-body was tired with the one and every body with the other.
The Charge from the bench was much admired by some as very impartial and discreet. The Judge professed to consult brevity and conciseness, and in my judgment the only error he committed arose from too great success in the adherence to his plan. He certainly left an impression on the minds of many that his opinion was unfriendly to the acquittal of the Defendant. This was not my opinion of the charge, nor do I believe the Judge intended to convey create such an inference; but he did not dwell with so much precision as I thought he should upon the necessity of the killing as a measure of self defence, where the nature and tendency of the Assault was so evidently felonious. He went so far, if I understood him as to tell the Jury that if the Defendant took his pistol in his pocket, with a determination not to fly from any Assault, it would be such evidence of premeditation as would amount to Manslaughter at least. But of this intent the Jury were the sole judges, and by their Verdict which was brought in, of Not-Guilty, with so little hesitation, it is evident that they acquitted the Defendant of any such intention.
The Trial was managed with great decorum and though there seemed to be a considerable share of smothered resentment in the Court house during some period, I hope the ferment will subside without involving any deluded person in difficulty. Among all classes of people except the profession great numbers have never believed that Selfridge could possibly be acquitted; doubtless there are many who through ignorance and some thro’ malice, will still think that justice has not taken place. Such are among the evils of our judicial institutions, but they will bear a proud comparison with the Racks & the bayonets of the Imperial France.
I saw your Wife and family only once while I was in town; they were then well, and we heard from them yesterday by our parents who went to see them and brought out little John to make another visit.
Remember me to Mr: Cranch and family and to Mrs: Johnson and the ladies—I am sorry to learn their late affliction.
affectionately your’s
